DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second substrate” that “further comprises a fourth dielectric layer including aluminum and nitrogen” as recited in Claims 5 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter “Zhang” US 2017 / 0069612).

As pertaining to Claim 1, Zhang discloses (see Fig. 13A) a display apparatus (1300A) comprising (see Page 11, Para. [0123]-[0125]): 
a first layer (i.e., an upper layer), the first layer comprising: 
a light emitter layer (1316) on the first layer (i.e., the upper layer), wherein the light emitter layer (1316) includes an array of light emitters (i.e., LEDs); wherein the light emitter layer (1316) comprises indium (see Page 3, Para. [0055] and [0058]); and 
a first plurality of metal regions (1314) disposed in the first layer (i.e., the upper layer), wherein each of the first plurality of metal regions (1314) is disposed underneath, and coupled with, respective light emitters (see (1316)) of the array of light emitters (i.e., LEDs); and
a second substrate (1302) disposed on the first layer (i.e., the upper layer), the second substrate (1302) comprising: 
a second dielectric layer (1308-1); 
a plurality of vias (1312) provided through the second dielectric layer (1308-1); 
a third dielectric layer (1308-2) on the second dielectric layer (1308-1);
a second plurality of metal regions (1310) disposed in the third dielectric layer (1308-2), wherein each of the plurality of vias (1312) is coupled with a respective one of the second plurality of metal regions (1310); and
circuitry (1304) to drive the array of light emitters (i.e., LEDs; see (1316); see Page 3, Para. [0060]), 
wherein the first layer (i.e., the upper layer) is bonded to the second substrate (1302) such that each of the first plurality of metal regions (1314) is coupled with a respective one of the second plurality of metal regions (1310) through metal-to-metal bonds (see Page 3, Para. [0052]-[0053] and Page 8, Para. [0101] and note that, consistent with the disclosure, the conducting material of the second plurality of regions (1310) can be metal).

	Zhang does not explicitly show an upper layer having a first substrate comprising a first dielectric layer in the context of Figure 13A.
	However, Zhang explicitly discloses in the context of Figure 16, which is a further embodiment of the display apparatus of Figure 13A, that the first layer (i.e., the upper layer) can include a first substrate comprising a first dielectric layer (1614), with the light emitter layer (1612, 1612-2) on the first dielectric layer (1614) and the first plurality of metal regions (see the unlabeled metal regions on (1610, 1610-2)) disposed in the first dielectric layer (1614; see Page 12, Para. [0134] and [0136]-[0137]).  Zhang discloses that forming the first substrate comprising the first dielectric layer (1614) can provide the benefits of electrical isolation between neighboring light emitting elements in the array of light emitters (again, see Page 12, Para. [0137]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first substrate comprising the first dielectric layer of Zhang in Figure 16 as the first layer, or upper layer, disclosed by Zhang in Figure 13A as a means of providing electrical isolation between neighboring light emitting elements in the array of light emitters.

As pertaining to Claim 2, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) further comprises at least one of gallium or nitrogen (again, see Page 3, Para. [0058]).

As pertaining to Claim 3, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) comprises indium, gallium and nitrogen (again, see Page 3, Para. [0058]).

As pertaining to Claim 4, Zhang discloses (see Fig. 13A) that the second substrate (1302) further comprise at least one of silicon or aluminum (see Page 11, Para. [0123]).

As pertaining to Claim 6, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) includes a transparent electrode layer (see Page 8, Para. [0100]).

As pertaining to Claim 7, Zhang discloses (see Fig. 13A) that the light emitters (see (1316)) comprise diodes (again, see Page 8, Para. [0100]).

As pertaining to Claim 8, Zhang discloses (see Fig. 13A) that the circuitry (1304) comprises complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; see Page 3, Para. [0060]).

As pertaining to Claim 10, Zhang discloses (see Fig. 13A) a display system (1300A) comprising (see Page 11, Para. [0123]-[0125]):
a mount to be positioned on a head of a user (i.e., a head-mounted display system; see Page 20, Para. [0205]); and
a display coupled to the mount (i.e., as in a head-mounted display system), wherein the display (again, see (1300A)) includes:
a first layer (i.e., an upper layer), wherein the first layer includes: 
a light emitter layer (1316) on the first layer (i.e., the upper layer), wherein the light emitter layer (1316) includes an array of light emitters (i.e., LEDs); wherein the light emitter layer (1316) comprises indium (see Page 3, Para. [0055] and [0058]); and 
a first plurality of metal regions (1314) disposed in the first layer (i.e., the upper layer), wherein each of the first plurality of metal regions (1314) is disposed underneath, and coupled with, respective light emitters (see (1316)) of the array of light emitters (i.e., LEDs); and
a second substrate (1302) disposed on the first layer (i.e., the upper layer), the second substrate (1302) includes: 
a second dielectric layer (1308-1); 
a plurality of vias (1312) provided through the second dielectric layer (1308-1); 
a third dielectric layer (1308-2) on the second dielectric layer (1308-1);
a second plurality of metal regions (1310) disposed in the third dielectric layer (1308-2), wherein each of the plurality of vias (1312) is coupled with a respective one of the second plurality of metal regions (1310); and
circuitry (1304) to drive the array of light emitters (i.e., LEDs; see (1316); see Page 3, Para. [0060]), 
wherein the first layer (i.e., the upper layer) is bonded to the second substrate (1302) such that each of the first plurality of metal regions (1314) is coupled with a respective one of the second plurality of metal regions (1310) through metal-to-metal bonds (see Page 3, Para. [0052]-[0053] and Page 8, Para. [0101] and note that, consistent with the disclosure, the conducting material of the second plurality of regions (1310) can be metal).

	Zhang does not explicitly show an upper layer having a first substrate comprising a first dielectric layer in the context of Figure 13A.
	However, Zhang explicitly discloses in the context of Figure 16, which is a further embodiment of the display apparatus of Figure 13A, that the first layer (i.e., the upper layer) can include a first substrate comprising a first dielectric layer (1614), with the light emitter layer (1612, 1612-2) on the first dielectric layer (1614) and the first plurality of metal regions (see the unlabeled metal regions on (1610, 1610-2)) disposed in the first dielectric layer (1614; see Page 12, Para. [0134] and [0136]-[0137]).  Zhang discloses that forming the first substrate comprising the first dielectric layer (1614) can provide the benefits of electrical isolation between neighboring light emitting elements in the array of light emitters (again, see Page 12, Para. [0137]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the first substrate comprising the first dielectric layer of Zhang in Figure 16 as the first layer, or upper layer, disclosed by Zhang in Figure 13A as a means of providing electrical isolation between neighboring light emitting elements in the array of light emitters.

As pertaining to Claim 11, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) further comprises at least one of gallium or nitrogen (again, see Page 3, Para. [0058]).

As pertaining to Claim 12, Zhang discloses (see Fig. 13A) that the light emitter layer (1316) comprises indium, gallium and nitrogen (again, see Page 3, Para. [0058]).

As pertaining to Claim 13, Zhang discloses (see Fig. 13A) that the second substrate (1302) further comprise at least one of silicon or aluminum (see Page 11, Para. [0123]).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bower et al. (hereinafter “Bower” US 2018 / 0138071).

As pertaining to Claim 5, Zhang does not explicitly disclose that the second substrate further comprises a fourth dielectric layer including aluminum and nitrogen.  
However, in the same field of endeavor, Bower discloses (see Fig. 1B) a simple and inexpensive method for enabling the construction of micro-LED structures on a substrate (10), wherein the substrate comprises a fourth dielectric layer including aluminum and nitrogen (see Page 2, Para. [0011] and Page 6 through Page 7, Para. [0069]-[0070] and [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second substrate disclosed by Zhang can further comprise a fourth dielectric layer including aluminum and nitrogen, as suggested by Bower, in order to provide a simple and inexpensive construction using materials known in the art to provide such benefits.

As pertaining to Claim 14, Zhang does not explicitly disclose that the second substrate further comprises a fourth dielectric layer including aluminum and nitrogen.  
However, in the same field of endeavor, Bower discloses (see Fig. 1B) a simple and inexpensive method for enabling the construction of micro-LED structures on a substrate (10), wherein the substrate comprises a fourth dielectric layer including aluminum and nitrogen (see Page 2, Para. [0011] and Page 6 through Page 7, Para. [0069]-[0070] and [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second substrate disclosed by Zhang can further comprise a fourth dielectric layer including aluminum and nitrogen, as suggested by Bower, in order to provide a simple and inexpensive construction using materials known in the art to provide such benefits.


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee et al. (hereinafter “Lee” US 2018 / 0342486).

As pertaining to Claim 9, Zhang does not explicitly disclose that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other.
However, in the same field of endeavor, Lee discloses (see Fig. 12C) that it was well-known in the art before the effective filing date of the claimed invention to configure of display device of at least two LEDs of an array of LEDs at a spacing within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity of emitted light between the at least two LEDs (Page 1, Para. [0009] and Page 4, Para. [0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity between the at least two LEDs.

As pertaining to Claim 15, Zhang does not explicitly disclose that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other.
However, in the same field of endeavor, Lee discloses (see Fig. 12C) that it was well-known in the art before the effective filing date of the claimed invention to configure of display device of at least two LEDs of an array of LEDs at a spacing within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity of emitted light between the at least two LEDs (Page 1, Para. [0009] and Page 4, Para. [0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity between the at least two LEDs.


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yamazaki et al. (hereinafter “Yamazaki” US 6,830,494).

As pertaining to Claim 16, Zhang discloses (see Fig. 13A) an apparatus (1300A) comprising (see Page 11, Para. [0123]-[0125]): 
a first substrate (i.e., an upper substrate) comprising:
an array of light emitting diodes (LEDs; see (1316)), wherein the LEDs comprise indium, gallium, and nitrogen (see Page 3, Para. [0055] and [0058]); and 
a layer (1308-2) coupled to the array of LEDs (see (1316)), the layer (1308-2) being an insulating dielectric layer; and
a second substrate (1302) bonded to the first substrate (i.e., the upper substrate), wherein the second substrate (1302) includes circuitry (1304) conductively coupled to the array of LEDs (see (1316); see Page 3, Para. [0060]), 
wherein the circuitry (1304) comprises complementary metal oxide semiconductor (CMOS) transistors or thin film transistors (TFTs; again, see Page 11, Para. [0123]-[0125] and Page 3, Para. [0060]).

Zhang does not explicitly disclose that the insulating dielectric layer (1308-2) comprises aluminum and nitrogen.  However, aluminum and nitrogen are well-known in the art as insulating dielectric materials.
In fact, in the same field of endeavor, Yamazaki discloses (see Fig. 8A, for example) an apparatus comprising an array of electroluminescent devices (see Col. 4, Ln. 9-25), wherein insulating dielectric layers (see (41) in Fig. 5, for example) coupled to the array of electroluminescent devices comprise aluminum and nitrogen in order to take advantage of the heat radiating effects of such material composition to prevent thermal degradation of the light-emitting elements (see Col. 8, Ln. 40-67 through Col. 9, Ln. 1-4).  It is a goal of Yamazaki to provide a method of manufacturing a light-emitting display device with high performance and improved picture quality (see Col. 2, Ln. 3-12).  In this regard, Yamazaki suggests the utilization of insulating dielectric layers near light-emitting elements that comprise aluminum and nitrogen to produce a heat radiating effect and thereby prevent deterioration of the light-emitting elements (see Col. 2, Ln. 49-59).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the insulating dielectric layers disclosed by Zhang comprise aluminum and nitrogen, as suggested by Yamazaki, to prevent deterioration of the LEDs as disclosed by Zhang.

As pertaining to Claim 17, Zhang discloses (see Fig. 13A) that the second substrate (1302) further includes a second layer (1308-1) comprising aluminum and nitrogen (see Page 11, Para. [0124] of Zhang; and again, see Col. 8, Ln. 40-67 through Col. 9, Ln. 1-4 of Yamazaki and note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the insulating dielectric layers disclosed by Zhang comprise aluminum and nitrogen, as suggested by Yamazaki, to prevent deterioration of the LEDs as disclosed by Zhang).

As pertaining to Claim 18, Zhang discloses (see Fig. 13A) that the first substrate (i.e., the upper layer) further comprises (see (1316)) a transparent electrode layer coupled to the array of LEDs (see Page 8, Para. [0100]).

As pertaining to Claim 19, Zhang discloses (see Fig. 13A) that one or both of the first substrate (i.e., the upper layer) and the second substrate (1302) comprise one of silicon, aluminum and oxygen, silicon and carbon, or gallium and nitrogen (see Page 11, Para. [0123]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yamazaki and further in view of Lee.

As pertaining to Claim 20, neither Zhang nor Yamazaki explicitly discloses that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other.
However, in the same field of endeavor, Lee discloses (see Fig. 12C) that it was well-known in the art before the effective filing date of the claimed invention to configure of display device of at least two LEDs of an array of LEDs at a spacing within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity of emitted light between the at least two LEDs (Page 1, Para. [0009] and Page 4, Para. [0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least two LEDs of the array of LEDs are spaced within 5 micrometers of each other in order to control a light intensity and a uniformity of light intensity between the at least two LEDs.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3 and 4 of U.S. Patent No. 11,275,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant application are entirely overlapped by the scope of the claims of the cited U.S. Patent.

Claim 1 of Instant Application
Claims 1, 3 and 4 of U.S. Patent No. 11,275,245
1. A display apparatus comprising: 

a first substrate, the first substrate comprising: 
a first dielectric layer; 
a light emitter layer on the first dielectric layer, wherein the light emitter layer includes an array of light emitters; wherein the light emitter layer comprises indium; and 
(See Claim 4 of U.S. Patent No. 11,275,245)

a first plurality of metal regions disposed in the first dielectric layer, wherein each of the first plurality of metal regions is disposed underneath, and coupled with, respective light emitters of the array of light emitters; and





a second substrate disposed on the first substrate, the second substrate comprising: 






a second dielectric layer; 

a plurality of vias provided through the second dielectric layer; 

a third dielectric layer on the second dielectric layer;



a second plurality of metal regions disposed in the third dielectric layer, wherein each of the plurality of vias is coupled with a respective one of the second plurality of metal regions; and




circuitry to drive the array of light emitters,

wherein the first substrate is bonded to the second substrate such that each of the first plurality of metal regions is coupled with a respective one of the second plurality of metal regions through metal-to-metal bonds.
1.  A light emitting display apparatus comprising: 
a first wafer assembly that includes: 

a first dielectric layer; 
a light emitter layer with an array of light emitters disposed in the first dielectric layer, wherein the array includes at least a red light emitter, a green light emitter, and a blue light emitter; and 



a first plurality of metal regions disposed in the first dielectric layer, wherein each of the first plurality of metal regions is disposed directly underneath, and coupled with, a corresponding one of the red, green, or blue light emitter, wherein the metal regions in the first plurality of metal regions are anodes for respective light emitters of the array of light emitters; and 

a second wafer assembly disposed directly on the first wafer assembly, wherein the second wafer assembly comprises a driving circuit formed thereon to drive the array of light emitters, wherein the second wafer assembly includes: 
a wafer layer that comprises silicon;

a first interlayer dielectric layer provided directly on the wafer layer; 

a plurality of vias that run through the first dielectric layer;

a second interlayer dielectric layer provided directly on the first interlayer dielectric layer and coupled with the first interlayer dielectric layer; and 

a second plurality of metal regions disposed in the second dielectric layer, wherein each of the plurality of vias of the first interlayer dielectric layer is coupled with a respective one of the second plurality of metal regions of the second interlayer dielectric layer and with the wafer layer,




wherein the first wafer assembly is bonded with the second wafer assembly such that each of the first plurality of metal regions is coupled and aligned with a respective one of the second plurality of metal regions through metal-to-metal bonds, wherein a first width of one of the first plurality of metal regions is substantially the same as a second width of one of the second plurality of metal regions, wherein the first wafer assembly and the second wafer assembly are aligned with an alignment accuracy of less than or equal to approximately 5 um.

3.  The light emitting display apparatus of claim 1, wherein the light emitters are light emitting diodes.

4.  The light emitting display apparatus of claim 3, wherein the light emitting diodes have Indium Gallium Nitride active layers.


	Claim 1 of the instant application is overlapped in scope by Claims 1, 3, and 4 of the cited U.S. Patent.

Claim 10 is likewise rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 16 and 18 of U.S. Patent No. 11,275,245.  Again, for the same reasons provided above with respect to Claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant application are entirely overlapped by the scope of the claims of the cited U.S. Patent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622